


117 S883 IS: Educational Opportunity and Success Act of 2021
U.S. Senate
2021-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 883
IN THE SENATE OF THE UNITED STATES

March 22, 2021
Ms. Collins (for herself, Mr. Tester, Mrs. Capito, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To modify the Federal TRIO programs. 


1.Short titleThis Act may be cited as the Educational Opportunity and Success Act of 2021. 2.Program authority and authorization of appropriations for Federal TRIO programs (a)Minimum grantsSection 402A(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(b)(3)) is amended—
(1)by striking $200,000 and inserting $220,000; and (2)by striking $170,000 and inserting $190,000.
(b)Procedures for awarding grants and contractsSection 402A(c) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(c)) is amended— (1)in paragraph (2)(A)—
(A)in the subparagraph heading, by striking Prior experience and inserting Prior success; (B)in the first sentence, by striking prior experience of high quality service delivery and inserting prior success in achieving high quality service delivery; and
(C)in the second sentence— (i)by striking prior experience shall not and inserting prior success in achieving high quality service delivery shall not; and
(ii)by striking shall not be given prior experience consideration and inserting shall not be given such consideration; and (2)by striking paragraph (8) and inserting the following:

(8)Review and notification by the Secretary
(A)GuidanceNot less than 90 days before the commencement of each competition for a grant under this chapter, the Secretary shall issue nonregulatory guidance regarding the rights and responsibilities of applicants with respect to the application and evaluation process for programs and projects assisted under this chapter, including applicant access to peer review comments. The guidance shall describe the procedures for the submission, processing, and scoring of applications for grants under this chapter, including the information described in subparagraph (B). (B)Technical components of applications (i)Establishment and treatment of nonsubstantive technical components of applicationsWith respect to any competition for a grant under this chapter, the Secretary may only establish voluntary page limit and formatting requirements for grant applications and may not reject grant applications that do not meet those voluntary requirements. The Secretary may suggest page limits and formatting standards, (including with respect to font size, font style, font type, line spacing, paragraph justification, and page margins), but may not use noncompliance with these suggested requirements as a basis to reject or penalize grant applications.
(ii)Identification and treatment of technical budget errors in applications
(I)In generalWith respect to any competition for a grant under this chapter, the Secretary may not reject or penalize grant applications on the basis of a typographical or rounding error in a proposed budget until the Secretary has given the applicant an opportunity for correction in accordance with subclause (II). (II)Notice and opportunity for correctionThe Secretary shall provide notice and identification of an error described in subclause (I) by email and phone to the applicant before awarding grants for each competition. During a period of not fewer than 14 days, the Secretary shall allow the applicant to submit a revised application that corrects the identified error.
(III)Treatment of revised applicationsThe Secretary shall treat the revised application in the same manner as a timely submitted application. (IV)Failure to correctIf an applicant has received a notice and opportunity for correction of a typographical or rounding error in a proposed budget in accordance with subclause (II) and the applicant fails to correct the error and submit a revised application before the deadline described in that subclause, the Secretary may reject or penalize that grant application.
(C)Review
(i)Request for reviewWith respect to any competition for a grant under this chapter, an applicant may request a review if the applicant— (I)has evidence that a specific technical, administrative, or scoring error was made by the Department, an agent of the Department, or a peer reviewer, with respect to the scoring or processing of a submitted application; and
(II)has otherwise met all of the requirements for submission of the application. (ii)Error made by the DepartmentIn the case of evidence of error by the Department or an agent of the Department, other than a peer reviewer, the Secretary shall review any evidence submitted by the applicant and provide a timely response to the applicant. If the Secretary determines that an error was made by the Department or an agent of the Department, other than a peer reviewer, the Secretary shall correct the error and accordingly adjust the applicant score.
(iii)Error made by a peer reviewer
(I)In generalIn the case of evidence of error by a peer reviewer, a secondary review panel shall automatically and promptly evaluate the application for consideration in the applicable grant competition upon receipt of a request by any such applicant. Examples of errors warranting secondary review may include— (aa)points withheld for criteria not required in statute, regulation, or guidance governing a program under this chapter or the application for a grant for such program; or
(bb)information pertaining to selection criteria that was incorrectly determined to be missing from an application. (II)Timely review and replacement scoreThe secondary review panel described in subclause (I) shall conduct a secondary review in a timely fashion, and the score resulting from the secondary review shall replace the score from the initial peer review.
(III)Composition of secondary review panelThe secondary review panel shall be composed of reviewers each of whom— (aa)did not review the application in the original peer review;
(bb)is a member of the cohort of peer reviewers for the grant program that is the subject of such secondary review; and (cc)to the extent practicable, has conducted peer reviews in not less than 2 previous competitions for the grant program that is the subject of such secondary review.
(IV)Final scoreThe final peer review score of an application subject to a secondary review under this clause shall promptly be adjusted appropriately using the score awarded by the secondary review panel, so as not to interfere with the timely awarding of grants for the applicable grant competition. (iv)Finality (I)In generalA determination by the Secretary under clause (ii) shall not be reviewable by any officer or employee of the Department other than the Secretary.
(II)ScoringThe score awarded by a secondary review panel under clause (iii) shall not be reviewable by any officer or employee of the Department other than the Secretary. (v)Funding of applications with certain adjusted scoresApplications with scores that are adjusted upward under clause (ii) or (iii) that equal or exceed the minimum cut-off score for the applicable grant competition shall be funded by the Secretary using general or administrative funds available to the Secretary other than those funds appropriated or allocated for the programs authorized by this chapter..
(c)OutreachSection 402A(d)(3) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(d)(3)) is amended by adding at the end the following: The Secretary shall also host at least one virtual, interactive training using telecommunications technology to ensure that interested applicants have access to technical assistance.. (d)Documentation of status as a low-Income individualSection 402A(e) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(e)) is amended—
(1)in paragraph (1)— (A)in subparagraph (C), by striking or after the semicolon;
(B)in subparagraph (D), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:

(E)documentation that the student has been determined to be eligible for a Federal Pell Grant under section 401; or (F)for grants authorized under section 402B and 402F of this chapter, documentation that a student is attending a school that had a percentage of enrolled students who are identified students (as defined in section 11(a)(1)(F)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)(i))) that meets or exceeds the threshold described in section 11(a)(1)(F)(viii) of that Act during the school year prior to the first year of the period for which such grant is awarded.; and
(2)in paragraph (2)— (A)in subparagraph (C), by striking or after the semicolon;
(B)in subparagraph (D), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:

(E)documentation that the student has been determined to be eligible for a Federal Pell Grant under section 401; or (F)for grants authorized under section 402B and 402F of this chapter, documentation that a student is attending a school that had a percentage of enrolled students who are identified students (as defined in section 11(a)(1)(F)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)(i))) that meets or exceeds the threshold described in section 11(a)(1)(F)(viii) of that Act during the school year prior to the first year of the period for which such grant is awarded..
(e)Outcome criteriaSection 402A(f) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(g)) is amended— (1)in paragraph (1)—
(A)in the paragraph heading, by striking prior experience and inserting prior success; (B)by striking January 1, 2009 and inserting the date of enactment of the Educational Opportunity and Success Act of 2021; and
(C)by striking prior experience of and inserting prior success in achieving; and (2)in paragraph (3)—
(A)in subparagraph (A)— (i)in clause (iv), by striking that will make such students eligible for programs such as the Academic Competitiveness Grants Program and inserting that includes at least 4 years of mathematics, 3 years of science, and 2 years of a foreign language;
(ii)by redesignating clauses (v) and (vi) as clauses (vi) and (vii), respectively; and (iii)inserting after clause (iv), the following:

(v)the completion of financial aid applications, including the Free Application for Federal Student Aid described in section 483(a) and college admissions applications; (B)in subparagraph (B)—
(i)in the matter preceding clause (i), by inserting except in the case of programs that are specifically designed for veterans, after 402C; (ii)in clause (v), by striking that will make such students eligible for programs such as the Academic Competitiveness Grants Program and inserting that includes at least 4 years of mathematics, 3 years of science, and 2 years of a foreign language;
(iii)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and (iv)inserting after clause (v), the following:

(vi)the completion of financial aid applications, including the Free Application for Federal Student Aid described in section 483(a) and college admissions applications;; (C)by redesignating subparagraphs (C) through (E) as subparagraphs (D) through (F), respectively;
(D)by inserting after subparagraph (B) the following:  (C)For programs authorized under section 402C that are specifically designed for veterans, the extent to which the eligible entity met or exceeded the entity’s objectives for such program regarding—
(i)the delivery of service to a total number of students served by the program, as agreed upon by the entity and the Secretary for the period of the program;  (ii)such students’ academic performance as measured by standardized tests; 
(iii)the retention and completion of participants in the program;  (iv)the provision of assistance to students served by the program in completing financial aid applications, including the Free Application for Federal Student Aid described in section 483(a) and college admission applications; 
(v)the enrollment of such students in an institution of higher education; and  (vi)to the extent practicable, the postsecondary completion of such students; ;
(E)in subparagraph (D), as redesignated by subparagraph (C), by striking clause (ii) and inserting the following:  (ii) (I)in the case of an entity that is an institution of higher education offering a baccalaureate degree, the extent to which the entity met or exceeded the entity's objectives regarding the percentage of such students' completion of a baccalaureate degree at any baccalaureate granting institution within 6 years of initial enrollment in the project; or
(II)in the case of an entity that is an institution of higher education that does not offer a baccalaureate degree, the extent to which such students met or exceeded— (aa)the entity’s objective regarding the transfer of such students to institutions of higher education that offer baccalaureate degrees, regardless of whether the transferring student completes a degree or certificate; and
(bb)the entity’s objective regarding the completion of a degree or certificate by such students at the institution or any accredited institution within 4 years of initial enrollment in the project;; (F)by amending subparagraph (E), as redesignated by subparagraph (C), to read as follows:

(E)For programs authorized under section 402E, the extent to which the entity met or exceeded— (i)the entity’s objective regarding the delivery of service to a total number of students served by the program, as agreed upon by the entity and the Secretary for the period;
(ii)the entity’s objective regarding the provision of appropriate scholarly and research activities for the students served by the program; (iii)the entity’s objective regarding the acceptance and enrollment of such students in graduate programs within 2 years of receiving the baccalaureate degree; 
(iv)the entity’s objective regarding the continued enrollment of such students in graduate study; and (v)the entity’s objective regarding the attainment of doctoral degrees by former program participants within 10 years of receiving the baccalaureate degree. ; and
(G)in subparagraph (F), as redesignated by subparagraph (C)— (i)in clause (i), by inserting within 2 years of participation in the program after such diploma or equivalent; and
(ii)in clause (ii), by inserting or re-enrollment after the enrollment. (f)Authorization of appropriationsSection 402A(g) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(g)) is amended to read as follows:

(g)Authorization of appropriationsFor the purpose of making grants and contracts under this chapter, there are authorized to be appropriated $1,100,000,000 for fiscal year 2022 and such sums as may be necessary for each of the five succeeding fiscal years. Of the amount appropriated under this chapter, the Secretary may use no more than 1 percent of such amount to obtain additional qualified readers and additional staff to review applications, to increase the level of oversight monitoring, to support impact studies, program assessments, and reviews, and to provide technical assistance to potential applicants and current grantees.. (g)DefinitionsSection 402A(h) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(h)) is amended by striking paragraph (4) and inserting the following:

(4)Low-income individualThe term low-income individual means— (A)an individual from a family whose adjustable gross income for the preceding year did not exceed 150 percent of an amount equal to the poverty level determined by using criteria of poverty established by the Bureau of the Census;
(B)an individual from a family whose adjustable gross income, as reported on the individual's most recently completed Free Application for Federal Student Aid, did not exceed 150 percent of an amount equal to the poverty level determined by using criteria of poverty established by the Bureau of the Census for that year; (C)an individual who has been determined to be eligible for a Federal Pell Grant under section 401; or
(D)for grants authorized under section 402B and 402F of this chapter, a student who is attending a school that had a percentage of enrolled students who are identified students (as defined in section 11(a)(1)(F)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)(i))) that meets or exceeds the threshold described in section 11(a)(1)(F)(viii) of that Act during the school year prior to the first year of the period for which such grant is awarded.. 3.Upward BoundSection 402C(f) of the Higher Education Act of 1965 (20 U.S.C. 1070a–13(f)) is amended—
(1)by striking $60 and inserting $90; (2)by striking $300 and inserting $450; 
(3)by striking $40 and inserting $60; and (4)by adding at the end the following: Adults participating in a project that is specifically designed for veterans under this section may be paid stipends not in excess of $100 per month during the year.
4.Postbaccalaureate achievement program authoritySection 402E of the Higher Education Act of 1965 (20 USC 1070a–15) is amended— (1)in subsection (b)(2), by striking summer internships and inserting internships or faculty-led research experiences;
(2)in subsection (d)(4), by striking summer research internships and inserting research internships or faculty-led research experiences; and (3)in subsection (f)(1), by striking $2,800 and inserting $4,000.

